      Case: 1:20-cv-00076-DAP Doc #: 9 Filed: 03/10/20 1 of 5. PageID #: 214



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 SCHEEL PUBLISHING, INC.,                        ) CASE NO. 1:20-CV-76
                                                 )
                 Plaintiff,                      )
                                                 ) JUDGE DAN POLSTER
         vs.                                     )
                                                 )
 RIYAD (ROD) KHLEIF, et al.                      )
                                                 )
                 Defendants.                     )
                                                 )
       DEFENDANTS’ MOTION FOR RECONSIDERATION OF THE COURT’S
      MARCH 10, 2020 ORDER DENYING DEFENDANTS’ MOTION TO ALLOW
           DEFENDANTS’ REPRESENTATIVE TO APPEAR BY PHONE

       Pursuant to Federal Rule of Civil Procedure 59(e), Defendants Riyad (Rod) Khleif (“Mr.

Khleif”), Tiffany Lowe (“Ms. Lowe”), Lifetime Cashflow Academy, LLC (“Lifetime”), and REM

Equity Group, LLC (“REM”) (collectively, “Defendants”) hereby move for reconsideration of the

Court’s March 10, 2020 Order. Simply stated, the COVID-19 outbreak warrants reconsideration

in light of recent developments both locally and across the country. Moreover, due to Mr. Khleif’s

health concerns, as more fully set forth herein, Mr. Khleif should not have to risk his life by

traveling to the Case Management Conference.

       Since Defendants filed their Motion to Allow Defendants’ Representative to Appear by

Phone, the situation regarding COVID-19 in the State of Ohio has drastically changed for the

worse. Yesterday afternoon, it was confirmed that three individuals in Cuyahoga County tested

positive for COVID-19 and the State of Ohio declared a state of emergency. (See Executive Order

2020-01D, Mike DeWine Declaring a State of Emergency, attached hereto as Exhibit A.)

Executive Order 2020-01D states that the positive test for COVID-19 creates “a potentially

dangerous condition which may affect the health, safety and welfare of citizens of Ohio.” (Id. at



                                                1
      Case: 1:20-cv-00076-DAP Doc #: 9 Filed: 03/10/20 2 of 5. PageID #: 215



2.) This afternoon, Governor Mike DeWine recommended, inter alia, canceling in-person college

classes and banning spectators from sporting events and concerts.1              (March 10, 2020,

Cleveland.com Article, attached hereto as Exhibit B.) Governor DeWine stated that “[t]he

decisions we make as individuals in the next few days, the next several weeks will really determine

how many lives will be lost in Ohio.” (Id. at 3.) Governor DeWine continues that his office is

asking state agencies and departments to look at whether their employees can work remotely from

home. (Id. at 4.)

       Mr. Khleif did not file this lawsuit and should not have to risk his life defending it by

traveling to the Case Management Conference, especially where the Court allows a party to appear

by phone at a CMC for under hardship. According to the Centers for Disease Control and

Prevention’s (“CDC”) guidance for people at risk for serious illness from COVID-19, Mr. Khleif

believes the threat to his life is an undue hardship.

       Today, the CDC reviewed its guidance for people at risk for serious illness from COVID-

19.2 According to the CDC, individuals with higher risk of getting very sick from COVID-19

include older adults and people with chronic medical conditions like heart disease and diabetes.

For those individuals at higher risk for serious illness, the CDC advises that “it is extra important

for you to take actions to reduce your risk of getting sick with the disease.” Mr. Khleif is sixty

years old. (Declaration of Rod Khleif (“Khleif Dec.”), attached hereto as Exhibit C, at ¶3.) Mr.



1
  Ohio Gov. Mike DeWine Recommends Canceling College Classes, Banning Fans from Sports
Games to Stop Coronavirus, Cleveland.com (Mar. 10, 2020, 2:58 PM),
https://www.cleveland.com/open/2020/03/gov-mike-dewine-recommends-canceling-college-
classes-banning-fans-from-sports-games-to-stop-coronavirus.html
2
  People at Risk for Serious Illness From COVID-19, CDC (Mar. 10, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complications.html; see
also CDC: Americans Over 60 should ‘Stock Up’ on Supplies, Avoid Crowds, The Hill (Mar. 9,
2020, 2:12 PM), https://thehill.com/policy/healthcare/486645-cdc-americans-over-60-should-
stock-up-on-supplies-avoid-crowds

                                                  2
      Case: 1:20-cv-00076-DAP Doc #: 9 Filed: 03/10/20 3 of 5. PageID #: 216



Khleif has a weakened immune system. (Khleif Decl. at ¶4.) Further, Mr. Khleif has a history of

heart disease and diabetes in his family. (Id. at ¶5.) Currently, Mr. Khleif has high cholesterol

and has had mini strokes. (Id. at ¶6.) As such, Mr. Khleif believes that he is at a higher risk of

serious illness from COVID-19. The CDC recommends individuals with higher risk stay at home

as much as possible in communities where COVID-19 is spreading. The State of Ohio is

experiencing an outbreak of COVID-19 as discussed above that is evolving daily.

        Mr. Khleif is also at risk in leaving the State of Florida where he resides to travel to Ohio.

The State of Florida is experiencing an outbreak of COVID-19. On March 1, 2020, the State of

Florida declared a state of emergency after two individuals tested positive for COVID-19. (See

Executive Order 20-51, attached hereto as Exhibit D.) Executive Order 20-51 states that “the CDC

has advised older travelers and those with chronic medical conditions to avoid nonessential

travel.” (Exhibit D at 2. (emphasis added)) Accordingly, pursuant to the CDC guidance for

individuals with higher risk for serious illness from COVID-19, Mr. Khleif should not be required

to travel to the State of Ohio at this time and risk his health.

        Furthermore, the CDC has recommended that “travelers avoid all nonessential travel.”3

The State of Ohio and various other entities have taken an abundance of caution in limiting the

spread of COVID-19 by travelers. For example, on March 5, 2020, the State of Ohio issued an

Order prohibiting General Spectator Attendance for the Arnold Classic Sports and Fitness Expo.

The concerns for the spread of COVID-19 included, inter alia, “the attendance of individuals

…from other parts of the United States affected by COVID-19.”4 (see e.g. Director’s Order dated



3
  COVID-19 in China, CDC (Jan. 6, 2020), https://wwwnc.cdc.gov/travel/notices/warning/novel-
coronavirus-china
4
  See State Issues Order Prohibiting General Spectator Attendance for Arnold Sports Festival,
Ohio Dep’t of Health (Mar. 6, 2020), https://odh.ohio.gov/wps/portal/gov/odh/know-our-
programs/Novel-Coronavirus/resources/Order-Arnold-Sports-Festival (emphasis added).

                                                   3
        Case: 1:20-cv-00076-DAP Doc #: 9 Filed: 03/10/20 4 of 5. PageID #: 217



March 5, 2020, attached hereto as Exhibit E, at 3.) Other exemplary events that have been

cancelled in March include the following:

    •   Statement Regarding Coronavirus, BNP Paribas Open (Mar. 8, 2020),
        https://bnpparibasopen.com/coronavirus/
    •   City of Austin Cancels SXSW March Events, SXSW (Mar. 6, 2020),
        https://www.sxsw.com/2020-event-update/
    •   WOW 2020 Cancellation Statement, Baltimore’s Women of the World Festival (Mar. 4,
        2020), https://wow-baltimore.org/news/wow-2020-cancellation-statement/
    •   2020 HIMSS Global Health Conference & Exhibition (Mar. 5, 2020),
        https://www.himssconference.org/updates/himss-update-coronavirus

(See screenshots of statements attached hereto as Exhibit F.)

        In addition, federal and state courts have taken various approaches to responding to

COVID-19. On March 10, 2020, an article posted on Bloomberg Law5 (attached hereto as Exhibit

G) analyzed several of these approaches. According to the article, the U.S. Court of Appeals for

the Ninth Circuit cancelled all en banc hearings and non-case-related meetings for the week of

March 9. (Exhibit G at 2.) The Ninth Circuit permitted counsel to seek leave to appear remotely

for oral arguments. (Id.) The article continues that Judge J. Campbell Barker for the U.S. District

Court for the Eastern District of Texas issued orders stating that if a “hearing, trial, or deposition

may cause a person to travel or act contrary to official guidance or precautions regarding the

COVID-19 virus,” the parties or counsel shall request to postpone the event or conduct it via

videoconference. (Id.) The article further states that it will conduct conferences and hearings by

phone when “practicable and efficient to do so.” (Exhibit G at 3-4.)




5
  Mindy Rattan, Analysis: Courts Issue Range of orders Responding to Coronavirus, Bloomberg
Law (Mar. 10, 2020, 6:41 AM), https://news.bloomberglaw.com/us-law-week/analysis-courts-
issue-range-of-orders-responding-to-coronavirus

                                                  4
      Case: 1:20-cv-00076-DAP Doc #: 9 Filed: 03/10/20 5 of 5. PageID #: 218



       In addition, today “Administrative Judge Brendan J. Sheehan said the Cuyahoga County

Court of Common Pleas will conduct court business over the phone as much as possible.” (March

10, 2020, News5Cleveland Article attached hereto as Exhibit H.)

       Pursuant to the above, Defendants respectfully request that the Court reconsider

Defendants’ Motion to attend the Case Management Conference and allow Defendants’

representative, Mr. Rod Khleif, to attend by phone.



                                     Respectfully submitted,

                                     EMERSON THOMSON BENNETT, LLC

                                     s/ John M. Skeriotis
                                     John M. Skeriotis (Ohio Bar # 0069263)
                                     jms@etblaw.com
                                     1914 Akron-Peninsula Rd.
                                     Akron, Ohio 44313
                                     (330) 434-9999 – Telephone
                                     (330) 434-8888 – Facsimile
                                     Attorney for Defendants Riyad (Rod) Khleif, Tiffany Lowe,
                                     Lifetime Cashflow Academy, LLC, and REM Equity Group,
                                     LLC.




                                               5
